FILED
                             NOT FOR PUBLICATION                            JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DARWIN MAZARIEGOS-DIAZ,                         Nos. 07-73575
                                                      08-70330
               Petitioner,
                                                 Agency No. A078-064-843
   v.

 ERIC H. HOLDER Jr., Attorney General,           MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        In these consolidated petitions, Darwin Mazariegos-Diaz, a native and

citizen of Guatemala, petitions for review of both the Board of Immigration

Appeals’ (“BIA”) order affirming an immigration judge’s decision denying his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KY/Research
application for asylum and withholding of removal (No. 07-73575), and the BIA’s

order denying his motion reconsider (No. 08-70330). Our jurisdiction is governed

by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), we review for abuse

of discretion the denial of motion to reconsider, Cano-Merida v. INS, 311 F.3d

960, 964 (9th Cir. 2002), and we review de novo claims of due process violations,

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny in part and dismiss

in part petition No. 07-73575, and we deny the petition No. 08-70330.

       Substantial evidence supports the agency’s determination that Mazariegos-

Diaz did not establish past persecution on account of a protected ground. See

Elias-Zacarias, 502 U.S. at 481-82. Substantial evidence also supports the

agency’s determination that Mazariegos-Diaz failed to establish a well-founded

fear of future persecution on account of a membership in particular social group,

namely young Guatemalan men vulnerable to gangs and gang violence. See

Barrios v. Holder, 581 F.3d 849, 854-55 (9th Cir. 2009) (rejecting as a particular

social group “young males in Guatemala who are targeted for gang recruitment but

refuse because they disagree with the gang’s criminal activities”); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a particular social



KY/Research

                                          2                                   07-73575
group “young men in El Salvador resisting gang violence”) (internal quotation

omitted). We lack jurisdiction to review Mazariegos-Diaz’s contention that he has

a well-founded fear of future persecution on account of an imputed political

opinion because it is unexhausted. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004). Accordingly, because Mazariegos-Diaz failed to demonstrate that he

was persecuted on account of a protected ground, we deny the petition as to his

asylum and withholding of removal claims. See Barrios, 581 F.3d at 856.

       Because Mazariegos-Diaz failed to establish past persecution on account of a

protected ground, his humanitarian asylum claims also fails. See 8 C.F.R.

§ 1208.13(b)(iii).

       The agency did not violate Mazariegos-Diaz’s due process rights because the

record reflects that he was given a “full and fair hearing” and a “reasonable

opportunity to present evidence on his behalf.” See Colmenar, 210 F.3d at 971.

       Finally, the BIA did not abuse its discretion in denying Mazariegos-Diaz’s

motion to reconsider because the motion failed to identify any error of law or fact

in the BIA’s August 9, 2007 order that would justify granting relief. See 8 C.F.R.

§ 1003.2(b)(1).




KY/Research

                                          3                                     07-73575
       No. 07-73575: PETITION FOR REVIEW DENIED in part;

DISMISSED in part.

       No. 08-70330: PETITION FOR REVIEW DENIED.




KY/Research

                                 4                         07-73575